  Case 1:18-cv-06127-CBA-RML Document 106 Filed 10/27/20 Page 1 of 3 PageID #: 1266




SHANNON B. TIMMANN
 shannon@clarelocke.com
     (202) 899-3872                           10 Prince Street
                                         Alexandria, Virginia 22314
                                               (202) 628-7400
                                             www.clarelocke.com


                                              October 27, 2020

    Via ECF

    Hon. Carol Bagley Amon
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, NY 11201

                   Re:     Monica Morrison v. Robert Langrick, No. 1:18-cv-06127 (CBA) (RML)

     Dear Judge Amon:
             I write on behalf of my client Robert Langrick, Counterclaimant in the above-referenced
     action, and in accordance with Your Honor’s Individual Practice Rule 3(A), in response to Plaintiff
     Monica Morrison’s October 20, 2020 Letter Requesting Pre-Motion Conference [Dkt. 103]
     (“Letter”). Ms. Morrison’s Letter seeks a conference as to her anticipated motion for summary
     judgment. Under Federal Rule of Civil Procedure 56(c), the Court shall only grant summary
     judgment when the pleadings, evidence obtained through discovery, and affidavits show that there
     is no genuine issue of material fact. Mr. Langrick submits that Ms. Morrison’s arguments in
     support of summary judgment are meritless, and there is no plausible way Ms. Morrison can
     establish that there is no genuine issue of material fact given the record in this case. However, Mr.
     Langrick understands that despite the pre-motion conference requirement this Court cannot
     prohibit Ms. Morrison’s filing of a dispositive motion, and he is therefore in favor of setting a
     conference to discuss the parties’ competing motions and set a briefing schedule. See, e.g., Youssef
     v. Halcrow, Inc., No. 11-cv-2283, 2011 WL 2693527, *1 (S.D.N.Y. June 30, 2011).
                         Plaintiff’s Anticipated Motion for Summary Judgment.
             In support of her anticipated motion, Ms. Morrison’s Letter presents two wholly conclusory
     and erroneous arguments, alleging that summary judgment should be granted in her favor because
     Mr. Langrick will be unable to meet his burden of establishing the elements of falsity and fault on
     his defamation claims. However, while Mr. Langrick will ultimately bear the burden of proof at
     trial with respect to the elements of defamation, it is well-settled that at the summary judgment
     stage the moving party bears the burden of demonstrating “the absence of a genuine issue
Case 1:18-cv-06127-CBA-RML Document 106 Filed 10/27/20 Page 2 of 3 PageID #: 1267




  of material fact.” Nick's Garage, Inc. v. Progressive Cas. Ins. Co., 875 F.3d 107, 114 (2d Cir.
  2017) (internal quotation and citation omitted). “A genuine issue of material fact exists if the
  evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Id. at 113-
  14 (internal citation and quotation omitted). And in deciding a motion for summary judgment, the
  Court must “construe the evidence in the light most favorable to the non-moving party and draw
  all reasonable inferences in its favor.” Gilman v. Marsh & McLennan Cos., Inc., 826 F.3d 69, 73
  (2d Cir. 2016). Thus, if the record reveals—and it does—that when drawing all reasonable
  inferences in favor of Mr. Langrick, a reasonable jury could find that Ms. Morrison’s allegations
  of sexual assault are false and, because Mr. Langrick is a private figure plaintiff, were published
  with at least negligence, summary judgment must be denied. See Lucking v. Maier, No. 03-cv-
  1401, 2003 WL 23018787, at *7 (S.D.N.Y. Dec. 23, 2003) (under New York law of defamation,
  the element of fault for a private plaintiff only requires a showing of negligence on the part of the
  defendant).
          Here, Ms. Morrison cannot possibly show that there is an absence of a genuine issue of
  material fact with respect to the falsity and fault elements of the Counterclaims, because discovery
  has clearly shown a vigorous dispute of material fact as to the falsity of Ms. Morrison’s sexual
  assault allegations against Mr. Langrick and whether Ms. Morrison made these statements with at
  least negligence—if not actual malice. For example, Capt. Moran of the Hanover Police
  Department testified during his deposition that after investigating Ms. Morrison’s claims at the
  time and interviewing percipient witnesses, Mr. Langrick, and Ms. Morrison, he did not have
  probable cause to arrest Mr. Langrick for sexual assault. (See Exhibit C, Moran Dep. 39:1-40:6.)
  And Ms. Morrison herself has seriously contradicted her own allegations. During her initial police
  interview in 2005 and in her pleadings and discovery responses, Ms. Morrison alleged that the
  sexual assault, rape and attempted rape by Mr. Langrick occurred in her bed and that she “recalls
  nothing of the alleged sexual foreplay” with Mr. Langrick prior to that in the cupola of her house
  at the time. (Compl. [Dkt. 1]; Morrison’s Ans. to Countercls. ¶¶ 57-60 [Dkt. 50]; Exhibit A,
  Morrison’s Resp. to Langrick’s RFA No. 22.) However, during her deposition, Ms. Morrison
  contradicted these allegations and is now claiming that she remembers being sexually assaulted by
  Mr. Langrick in the cupola—claiming for the first time in this litigation that Mr. Langrick
  “aggressively” touched and penetrated her while they were in the cupola, that she “pushed him
  away,” told Mr. Langrick “no” and that she felt “uncomfortable,” and that Mr. Langrick continued
  to “come at” her despite her protestations. (Exhibit B, 94:17-18, 104:23-25, 105:16-25.)
          When confronted with the fact that this new testimony conflicted with what she told police
  at the time—which was that she only recalled kissing Mr. Langrick in the cupola and that the
  alleged sexual assault occurred in her bed—Ms. Morrison claimed that she may have
  misremembered what happened when she was recounting the events to the police a few days after
  the alleged incident. (See Exhibit B, 173:6-185:18.) Of course, not only is this explanation
  questionable at best, but it does not square with: (1) Ms. Morrison’s allegations in her own
  Complaint that the sexual assault occurred in her bed and made no mention of the cupola at all,
  much less a sexual assault in the cupola; (2) Ms. Morrison’s allegations in her Answer to the
  Counterclaims which deny Mr. Langrick’s claims that they engaged in sexual activity in the
  cupola, with the caveat that she “has little to no memory of the alleged events in the cupola”; and
  (3) Ms. Morrison’s own admission during discovery that she only had a “vague recollection of Mr.
  Langrick kissing her when they were in or near the cupola,” and “recalls nothing of the alleged
  sexual foreplay” in the cupola. (See Compl. [Dkt. 1]; Morrison’s Ans. to Countercls. ¶¶ 57-60;
  Exhibit B, 173:6-185:18.)


                                                    2
Case 1:18-cv-06127-CBA-RML Document 106 Filed 10/27/20 Page 3 of 3 PageID #: 1268




          These serious contradictions alone raise a genuine issue of material fact with respect to the
  falsity of Ms. Morrison’s allegations and her negligent or malicious publication of the statements
  at issue. See Robertson v. McCloskey, 666 F. Supp. 241, 249 (D.D.C. 1987) (denying motion for
  summary judgment where the defendant presented “contradictory evidence and testimony”
  concerning the truth or falsity of the statements at issue because “credibility is a determination that
  must be made by a jury, regardless of the substantive evidentiary standard regarding the merits of
  the case”). Moreover, Mr. Langrick has at all times vehemently denied ever sexually assaulting,
  raping, or attempting to rape Ms. Morrison, which also raises genuine issues of fact. See Meadows
  v. Taft Broad. Co., 470 N.Y.S.2d 205, 208 (1983) (finding that because the plaintiff “denies ever
  having made threats and denies any connection with an arson or the death of [a fire victim], issues
  of fact are presented as to the falsity of the [defendant’s] statements.”). And discovery has also
  demonstrated that Ms. Morrison and percipient witnesses contradicted many other crucial elements
  of her sexual assault story, and that Ms. Morrison was financially motivated to publish these false
  allegations in order to advance her career as a floundering writer by usurping the #metoo
  movement and portraying herself as a courageous survivor of sexual assault—further evidencing
  that there is a material issue of genuine fact that precludes summary judgment.




                                                         Sincerely,




                                                         Shannon B. Timmann
  Cc:    All counsel of record via ECF




                                                     3
